    Case 8:20-cv-00730-WFJ-JSS Document 1-1 Filed 03/30/20 Page 1 of 3 PageID 7
k




            IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                    IN AND FOR HILLSBOROUGH COUNTY, FLORIDA
                                CIVIL DIVISION


      JAMES STRATTON-CROOKE,

            Plaintiff,                   CASE NO.:Zp{,q-ppN055
                                         DIVISION:O
      vs.

      THYSSENKRUPP ELEVATOR
      CORPORATION,

            Defendant,



                                     COMPLAINT

                                      COUNT I

            Plaintiff, JAMES STRATTON-CROOKE, sues Defendant,

      THYSSENKRUPP ELEVATOR CORPORATION, and alleges:

            1.   This is an action for damages in excess of $30,000.00,

      exclusive of costs and fees.

            2.   On or about August 10, 2017, Defendant, THYSSENKRUPP

      ELEVATOR CORPORATION, was in a contractual relationship to

      maintain the Elevators in a reasonably safe operating condition

      in the USAA Building located at 17200 Commerce Park Blvd.,

      Tampa, FL 33647.

            3.   At that time and place, Plaintiff, JAMES STRATTON-

      CROOKE, was lawfully on the above described property in an

      Elevator as he was an employee of USAA.




                                    EXHIBIT A
Case 8:20-cv-00730-WFJ-JSS Document 1-1 Filed 03/30/20 Page 2 of 3 PageID 8




        4.   At all times material to this action, Defendant,

  THYSSENKRUPP ELEVATOR CORPORATION, was negligent in failing to

  maintain the Elevator in whi,ch the Plaintiff was a passenger in

  a reasonably safe condition and/or negligent in failing to

  correct a dangerous condition in which the Defendant,

  THYSSENKRUPP ELEVATOR CORPORATION, either knew or should have

  known existed by the use of reasonable care. in addition,

  despite Defendant's superior knowledge, Defendant, THYSSENKRUPP

  ELEVATOR CORPORATION, failed to warn of a dangerous condition.

  Said dangerous condition being, to wit, an improperly maintained

  Elevator that suddenly and without warning malfunctioned, and

  the doors closed on the Plaintiff while the Plaintiff was

  entering the Elevator. Upon information and belief, the

  photoelectric door sensor may have malfunctioned.

       5.     As a direct and proximate result of Defendant,

  THYSSENKRUPP ELEVATOR CORPORATION, negligence, as described

  above, Plaintiff, JAMES STRATTON-CROOKE, was injured entering

  the Elevator and suffered bodily injury and resulting pain and

  suffering, disability, disfigurement, mental anguish, loss of

  capacity for the enjoyment life, expense of hospitalization,

  medical and nursing care and treatment, loss of earnings, loss

  of ability to earn money, and aggravation of.a previously

  existing condition. Plaintiff, JAMES STRATTON-CROOKE, losses

  are permanent and continuing.




                                EXHIBIT A
Case 8:20-cv-00730-WFJ-JSS Document 1-1 Filed 03/30/20 Page 3 of 3 PageID 9




             WHEREFORE Plaintiff, JAMES STRATTON-CROOKE, demands

  judgment agairist Defendant, THYSSENKRUPP ELEVATOR CORPORATION,

  for damages in excess of $30,000.00, together with pre and post

  judgment interest, costs and such other and further relief as

  this Court deems just and appropriate to protect Plaintiff's

  rights and interests, and respectfully demands a trial by jury.



                             TIMOTHY G. ANDERSON, P.A.
                         -                         ~ lo~f Fo3
                             BY: &Wa             4 /-
                             TI OTHY G. ANDERSON,` JR., ESQUIRE
                             Florida Bar No. 14122
                             213 South Brevard Avenue
                             Tampa, Florida 33606
                              (813) 251-0Q72 ,
                             Email: service@tgalaw.com
                             Attorney for Plaintiffs




                                EXHIBIT A
